Citation Nr: 1443743	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  14-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from December 1989 to May 1990 and from December 1990 to June 1991.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in New York, New York now has jurisdiction.      

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  A hearing was scheduled in August 2014.  However, in an August 2014 statement, the Veteran requested that the hearing be rescheduled.  He also requested a Board video-conference hearing at the AOJ.  Moreover, in a separate September 2014 Motion to Remand, the Veteran's representative requested that the case be remanded in order to afford the Veteran a Board video conference hearing.  

VA regulations provide that a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013) (pertaining specifically to hearings before the Board).  Under the circumstances of this case, a remand is necessary in order to afford the Veteran his requested Board video conference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing before a Veterans Law Judge.  Send notice to the Veteran to his current address of record with a copy to his representative of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



